DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias (US 3291370 A).
Regarding claims 1, 15, and 21, Elias a carton comprising a plurality of panels (12-15) extending at least partially around an interior of the carton and at least partially forming a body portion of the carton; a plurality of impact-resistant panels (20/24/35/42) foldably connected to a respective panel of the plurality of panels; and a plurality of end flaps (16/17/29/30/38/39/47/48) for forming a closed end of the carton, the plurality of 
Regarding claims 2, 5, 16, and 22, Elias teaches a carton wherein the second end flap is foldably connected to the impact-resistant panel at a fold line (33/34/51/53), the fold line is generally aligned with the lateral edge of the first end flap.
Regarding claims 3-4, 6-8, and 23-30, Elias teaches a carton wherein an outer edge margin of the second end flap is in at least partial face-to-face contact with the impact-resistant panel, each of the outer edge margin of the second end flap and the impact-resistant panel extends away from the body portion (see Figures 2-3).  Examiner notes, for example, that panel 24 gets folded back and against its adjacent main panel.
Regarding claims 9-14, 17-20, and 31-34, Elias teaches a carton wherein the panel of the plurality of panels is a second side panel and the plurality of panels further comprises a first side panel, a third side panel, and a fourth side panel, the plurality of impact-resistant panels further comprises a third impact-resistant panel foldably connected to the fourth side panel and in at least partial face-to-face contact with a portion of the fourth side panel, and a fourth impact-resistant panel foldably connected to the first side panel, the closed end is a first closed end of the carton, the first end flap and the second end flap are a respective first top end flap and second top end flap at least partially closing the first end of the carton, and the plurality of end flaps further comprises a first bottom end flap foldably connected to the fourth impact-resistant panel .
Response to Arguments
5.	Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.  Applicant argues that panels forming a top end of a box cannot be construed to meet the claimed “end flaps” of the instant invention.
-Examiner notes that the scope of the claims is such that a top end of any box can certainly be an “end” since there claims do not provide any further instruction on where the ends are located.
Applicant further contends that said top end flaps do not meet the claimed invention because they are not foldably connected to “flanges”.
-Examiner respectfully points out that the claims do not define “flanges”; therefore, this argument is not readily understood and irrelevant.  The rejection is maintained.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734